DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06 January 2021 for application 15/803,479. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the objection to the specification has been fully considered and is persuasive. The objection to the specification is withdrawn.
Applicant’s arguments with respect to the §112(a) rejection of claims 1, 2, 8, 9, and 15 have been fully considered and are persuasive. The rejection of claims 1, 2, 8, 9, and 15 have been withdrawn.
Applicant’s arguments with respect to the §112(b) rejection of claims 1, 8, 15, 3, 10, and 17 have been fully considered and are persuasive. The rejection of claims 1, 8, 15, 3, 10, and 17 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US20140032617 A1) in view of Burges et al (US 20080172375 A1).
Regarding Claim 1, Stanfill discloses: A system comprising: a non-transitory memory storing instructions (Each such computer program is preferably stored on or downloaded to a computer-readable storage medium (e.g., solid state memory or media, or magnetic or optical media) of a storage device accessible by a general or special purpose programmable computer, for configuring and operating the computer when the storage device medium is read by the computer to perform the processing described herein. [0222]); a processor configured to execute the instructions to cause the system (at least one processor configured to process [0021]); in response to a determination that data is available for processing, retrieve a (at least some collections forming a directed acyclic graph [0022]); determine, from the data, nodes on the decision structure, the nodes including data nodes and variable nodes (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generate an optimization plan that when executed combines at least two nodes based at least on a first node of the at least two nodes having a dependency on a second node of the at least two nodes (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); execute the optimization plan (An optional optimization step [0199]); determine, based on the executing of the optimization plan, whether the combining of the at least two nodes reduced a processing time (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time); categorize, in response to the determining whether the combining of the at least two nodes reduced a processing time, the at least two nodes on the decision structure into isolation pools based on node processing information (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time).
However, Stanfill does not explicitly disclose: execute a cost-based grouping of the at least two nodes that are categorized into two isolation pools.
Burges teaches: execute a cost-based grouping of the at least two nodes that are categorized into two isolation pools (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows. [0046]. NDCG is the acronym for normalized discounted cumulative gain [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use a calculated performance metric.  One would have been motivated to do this modification because doing so would give the benefit of allowing the system to control how fast the directed acyclic graph grows as taught by Burges paragraph [0046].
Claim 2, Stanfill discloses: The system of claim 1, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding Claim 3, Stanfill discloses: The system of claim 1, wherein executing the instructions further causes the system to: update the optimization plan if the combining of the at least two nodes increased the processing time (There are three instances a relational expression identifying entity A, so the mapping module merges them and updates the references to the node identifiers. Expression nodes #2, #5, and #10 are removed and replaced with a single new merged node with one of the previous identifiers (in this example, identifier #2) [0156]. Note: Having more nodes increases processing time).
Regarding Claim 4, Stanfill discloses: The system of claim 1, wherein the executing of the optimization plan comprises (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]).
However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
Burges teaches: and performing a dynamic optimization (The trained structure is then used during runtime [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use the structure during runtime.  The same motivation that was utilized for combining Stanfill and Burges as set forth in claim 1 is equally applicable to claim 4.
Claim 5, Stanfill discloses: The system of claim 1, wherein the isolation pools include an input-output (I/O) thread pool and a CPU thread pool (When executing dataflow graphs, the system 100 performs certain actions associated with semantics of a dataflow graph. For example, a data flow represents an ordered set of data items, with each data item conforming to the data format associated with the ports that the dataflow connects. A component (executed by a process or thread, for example) reads the data items from its input port(s) (if any), performs a computation associated with applying its operator, and writes data to its output port(s) (if any) [0057]). 
Regarding Claim 8, Stanfill discloses: A method comprising: in response to determining that data is available for processing, retrieving a decision structure of the data (at least some collections forming a directed acyclic graph [0022]); determining, from the data, nodes on the decision structure, the nodes including data nodes and variable nodes (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generating an optimization plan for combining at least two nodes based at least on a first node of the at least two nodes having a dependency on a second node of the at least two nodes (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); executing the optimization plan that combines the at least two nodes (For example, some optimizations can include merging components [0199]. The processing also includes merging at least two of the collections [005]); determine, based on the executing of the optimization plan, whether the combining of the at least two nodes reduced a processing time (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time); categorize, in response to the determining whether the combining of the at least two nodes reduced a processing time, the at least two nodes on the decision structure into isolation pools based on node processing information (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time).
However, Stanfill does not explicitly disclose: executing cost-based grouping of the at least two nodes that are categorized into two isolation pools.
Burges teaches: executing cost-based grouping of the at least two nodes that are categorized into two isolation pools (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows. [0046]. NDCG is the acronym for normalized discounted cumulative gain [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use a calculated performance metric.  One would have been motivated to do this modification because doing so would give the benefit of allowing the system to control how fast the directed acyclic graph grows as taught by Burges paragraph [0046].
Regarding Claim 9, Stanfill discloses: The method of claim 8, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding Claim 10, Stanfill discloses: The method of claim 8, further comprising: updating the optimization plan if the combining of the at least two nodes increased the processing time (There are three instances a relational expression identifying entity A, so the mapping module merges them and updates the references to the node identifiers. Expression nodes #2, #5, and #10 are removed and replaced with a single new merged node with one of the previous identifiers (in this example, identifier #2) [0156]. Note: Having more nodes increases processing time).
Regarding Claim 11, Stanfill discloses: The method of claim 8, wherein the executing of the optimization plan comprises (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]).
However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
Burges teaches: and performing a dynamic optimization (The trained structure is then used during runtime [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use the structure during runtime.  The same motivation that was utilized for combining Stanfill and Burges as set forth in claim 1 is equally applicable to claim 4.
Regarding Claim 12, Stanfill discloses: The method of claim 8, wherein the isolation pools include an input-output (I/O) thread pool and a CPU thread pool (When executing dataflow graphs, the system 100 performs certain actions associated with semantics of a dataflow graph. For example, a data flow represents an ordered set of data items, with each data item conforming to the data format associated with the ports that the dataflow connects. A component (executed by a process or thread, for example) reads the data items from its input port(s) (if any), performs a computation associated with applying its operator, and writes data to its output port(s) (if any) [0057]). 
Regarding Claim 15, Stanfill discloses: A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (The machine-readable storage medium may be provided in the form of a non-transitory storage medium [0055]); in response to determining that data is available for processing, retrieving a decision structure of the data (at least some collections forming a directed acyclic graph [0022]); determining, from the data, nodes on the decision structure, the nodes including data nodes and variable nodes (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generating an optimization plan that when executed combines at least two nodes based at least on a first node of the at least two nodes having a dependency on a second node of the at least two nodes (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); executing, the optimization plan (For example, some optimizations can include merging components [0199]. The processing also includes merging at least two of the collections [005]); determining, based on the executing of the optimization plan, whether the combining of the at least two nodes reduced a processing time (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time); categorizing, in response to the determining whether the combining of the at least two nodes reduced a processing time, the at least two nodes on the decision structure into isolation pools based on node processing information (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time).

Burges teaches: and executing cost-based grouping of the at least two nodes that are categorized into two isolation pools (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows. [0046]. NDCG is the acronym for normalized discounted cumulative gain [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use a calculated performance metric.  One would have been motivated to do this modification because doing so would give the benefit of allowing the system to control how fast the directed acyclic graph grows as taught by Burges paragraph [0046].
Regarding Claim 16, Stanfill discloses: The non-transitory medium of claim 15, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding Claim 17, Stanfill discloses: The non-transitory medium of claim 15, the operations further comprising: updating the optimization plan if the combining of the at least two nodes increased the processing time (There are three instances a relational expression identifying entity A, so the mapping module merges them and updates the references to the node identifiers. Expression nodes #2, #5, and #10 are removed and replaced with a single new merged node with one of the previous identifiers (in this example, identifier #2) [0156]. Note: Having more nodes increases processing time).
Regarding Claim 18, Stanfill discloses: The non-transitory medium of claim 15, wherein the executing of the optimization plan comprises (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]).
However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
Burges teaches: and performing a dynamic optimization (The trained structure is then used during runtime [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of Burges to use the structure during runtime.  The same motivation that was utilized for combining Stanfill and Burges as set forth in claim 1 is equally applicable to claim 4.
Regarding Claim 19, Stanfill discloses: The non-transitory medium of claim 15, wherein the isolation pools include an input-output (I/O) thread pool and a CPU thread pool (When executing dataflow graphs, the system 100 performs certain actions associated with semantics of a dataflow graph. For example, a data flow represents an ordered set of data items, with each data item conforming to the data format associated with the ports that the dataflow connects. A component (executed by a process or thread, for example) reads the data items from its input port(s) (if any), performs a computation associated with applying its operator, and writes data to its output port(s) (if any) [0057]). 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US20140032617 A1) in view of Burges et al (US 20080172375 A1) as applied to claims 1, 8, and 15 above, and further in view of Branson et al (US 20140122559 A1).
Regarding Claim 6, Stanfill in view of Burges discloses: The system of claim 1, wherein executing the instructions further causes the system to:  determine, based on the node processing information, the cost-based grouping of the at least two nodes (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows [Burges 0046]. NDCG is the acronym for normalized discounted cumulative gain [Burges 0038]).
However, Stanfill in view of Burges does not explicitly disclose: wherein the node processing information includes CPU time and waiting time, and wherein nodes with lower CPU times are grouped together.
Branson teaches: the node processing information includes CPU time and waiting time, and wherein nodes with lower CPU times are grouped together (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of Burges to incorporate the teachings of Branson’s grouping manager the benefit of which would result in being able to use performance metrics like CPU utilization.  One would have been motivated to do this modification because doing so would give the benefit of enhancing system performance. (A runtime grouping condition may improve the performance of a streaming application by reducing the calls to the transport layer during the runtime of the streaming application [Branson 0023]).
Regarding Claim 7, Stanfill in view of Burges discloses: The system of claim 1, wherein executing the instructions further causes the system to: update the optimization plan of the at least two nodes (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows. [Burges 0046] NDCG is the acronym for normalized discounted cumulative gain [Burges 0038]).
However, Stanfill in view of Burges does not explicitly disclose: based on new system configuration updates received.
Branson teaches: based on new system configuration updates received (Operation 630 may generally be considered a trial and error method of optimizing runtime tuple grouping based on system performance metrics [0046]).
(A runtime grouping condition may improve the performance of a streaming application by reducing the calls to the transport layer during the runtime of the streaming application [Branson 0023]).
Regarding Claim 13, Stanfill in view of Burges discloses: The method of claim 8, further comprising:  determining, based on the node processing information, the cost-based grouping of the at least two nodes (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows [Burges 0046]. NDCG is the acronym for normalized discounted cumulative gain [Burges 0038]).

Branson teaches: the node processing information includes CPU time and waiting time, and wherein nodes with lower CPU times are grouped together (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of Burges to incorporate the teachings of Branson’s grouping manager the benefit of which would result in being able to use performance metrics like CPU utilization.  One would have been motivated to do this modification because doing so would give the benefit of enhancing system performance. (A runtime grouping condition may improve the performance of a streaming application by reducing the calls to the transport layer during the runtime of the streaming application [Branson 0023]).
Claim 14, Stanfill in view of Burges discloses: The method of claim 8, further comprising: updating the optimization plan of the at least two nodes (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows. [Burges 0046] NDCG is the acronym for normalized discounted cumulative gain [Burges 0038]).
However, Stanfill in view of Burges does not explicitly disclose: based on new system configuration updates received.
Branson teaches: based on new system configuration updates received (Operation 630 may generally be considered a trial and error method of optimizing runtime tuple grouping based on system performance metrics [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of Burges to incorporate the teachings of Branson’s method of optimizing runtime tuple grouping. One (A runtime grouping condition may improve the performance of a streaming application by reducing the calls to the transport layer during the runtime of the streaming application [Branson 0023]).
Regarding Claim 20, Stanfill in view of Burges discloses: The non-transitory medium of claim 15, the operations further comprising:  determining, based on the node processing information, the cost-based grouping of the at least two nodes (In any case, trainer 152 decides either to split the selected leaf node or merge it with another leaf node based on an increase in a calculated performance metric. This is indicated by block 205 in FIG. 4A. It will be noted that the dependency structure can be any arbitrary directed acyclic graph, and determining whether and how to split the selected leaf node or to merge two nodes can be done in a variety of different ways. For instance, if NDCG is used as the performance metric, then merging two nodes will always result in a decrease in the NDCG score. Therefore, when doing a merge, trainer 152 can split the newly merged node, and split each of its children, in turn. Thus, each time, the total number of nodes grows by only one and the NDCG calculated for each of the operations is compared to a simple split operation, in which the node is split, to decide whether to merge the selected leaf node with another node, or to split it. It should also be noted that the gain in NDCG can be weighted based on whether the operation being performed is merging or splitting. This allows trainer 152 to control how fast the directed acyclic graph grows [Burges 0046]. NDCG is the acronym for normalized discounted cumulative gain [Burges 0038]).
However, Stanfill in view of Burges does not explicitly disclose: wherein the node processing information includes CPU time and waiting time, and wherein nodes with lower CPU times are grouped together.
: the node processing information includes CPU time and waiting time, and wherein nodes with lower CPU times are grouped together (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of Burges to incorporate the teachings of Branson’s grouping manager the benefit of which would result in being able to use performance metrics like CPU utilization.  One would have been motivated to do this modification because doing so would give the benefit of enhancing system performance. (A runtime grouping condition may improve the performance of a streaming application by reducing the calls to the transport layer during the runtime of the streaming application [Branson 0023]).

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive. The combination of Stanfill, Burges, and Branson teach every element of the amended claims 1-20 as shown above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm,alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122